DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action on the merits.  Claims 2-4, 6-13, 15-17 and 19-24 are currently pending and are addressed below.
Examiner's Note

	Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Response to Arguments
Applicant’s arguments, with regards to claims 2, 8, 11 and 17, filed on 07/22/2021. 
On pages 9-11 of the applicant response, the applicant argues Shamlian and Kochel does not teach “directing the cleaning robot away from the traversable border based on the identified variations in floor surface materials”. Examiner respectfully disagrees,  [¶ 66] “parallel arrangement of the ultrasound transducers 8, adjacent floor coverings 7, 7’ and thus the marginal edge 25 of the one floor covering can be detected.”, and [¶ 8 & 11] “during a movement of the floor care machine, overlapping will occur for the echo signal of hard floor and carpet floor.” That means robotic machine detect traversable border between a rug, a carpet, or a hard floor.  And [¶ 63] “as soon as change in floor covering is detected via the evaluation electronics, a change in direction with respect to the travel direction of the floor care device 1 is carried out” That means the robotic machine detect traversable border as shown in Fig. 12, and then the robot change the travel direction based on change of floor material/covering. Please see detailed rejection below.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 2-4, 6-13, 15-17, 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over US2014/0088761 to Shamlian et al. in view of DE10113105 to Kochel further in view of US2012/0125363 to Kim et al.
4.	Regarding claims 2 and 11, Shamlian discloses a cleaning robot and a method for operating a cleaning robot (autonomous robot cleaner Fig.1) comprising: a body; a drive system configured to drive the cleaning robot in an environment (robot includes body and drive system see at least [¶ 15] and Figs.1-4); 
one or more sensors each configured to produce a sensor output indicative of a characteristic of a surface on which the cleaning robot is traveling, the sensor output including a signal reflected from the surface (the robot includes plurality of sensors and system received signal reflection from the surface to determine characteristic see at least [¶ 63-64] an Figs. 6 & 8A-D), wherein at least one of the one or more sensors is located about a peripheral edge of the body of the cleaning robot (as shown in Fig. 6 the sensor 520 is located in the peripheral edge of the body of the robot); and 


more or less lambertian and diffuse the incident light 523 into a spherical wavefront.  As a result, the amount of energy E collected by the receivers 524 is inversely proportional to the square of the distance d.sub.1, d.sub.2 from the receiver 524 to the surface.  Furthermore, the field of view 525 of receivers is designed to include the spot created by the emitter 522 and overlap as much as possible up to an infinite distance.  The energy E.sub.1, E.sub.2 received by both receivers 524a, 524b is proportional to the same amount of reflected energy L.” that means the system using the reflected signal from the floor to determine the floor characteristic/surface material, once the floor characteristic is determined then the surface material determined (carpet, hardwood or tile) see at least [¶ 52, 61 & 63-64] and Fig.6), for more clarification about the determination of the surface material the Examiner is using a secondary reference of Kochel.

across a traversable border between areas with respective different floor surface materials; and to generate a control signal to direct the cleaning robot away from the traversable border based on the identified variations in floor surface materials.
However, Shamlian discloses the robot moves in the first area surface and when the sensor detects a second area surface based on the evaluation of the detected reflected signal (as shown in Fig. 6 (first area is carpet and second area is hard floor)), the controller redirect the robot away from second floor type (see at least [Para 5-15, 60-64, 81-83] and Figs. 1-6,7a, 7b, 10a-b).

However, Kochel is directed to an automatic floor care machine/robot. Kochel discloses robotic machine includes a motor driven system and multiple sensors alongside each other to facilitate a recognition of a floor covering edge, and Kochel discloses robotic machine ultrasound receivers or transducers as sensors to recognize the type of floor (hard floor, carpet or no floor) on which the floor care machine is moving. Furthermore, Kochel discloses transmitting a signal to a floor, receiving the reflected signal using an ultrasound receiver which indicate the characteristics of a floor surface include the intensity of the reflected light, and recognizing the type of the floor coverings based on the “amplitudes of the reflected and received signal, and comparing the “intensity” of the reflected sound to upper or lower limit values to recognize floor types based on the amplitudes of the reflected and received signal, where the reflected sound are sensor output indicative of the characteristics of a surface/surface material on which cleaning robot is traveling; and as shown in Fig. 12 robotic machine using sensors to recognize 
Also, Kochel discloses [¶ 66] “parallel arrangement of the ultrasound transducers 8, adjacent floor coverings 7, 7’ and thus the marginal edge 25 of the one floor covering can be detected.”,  and [¶ 8 & 11] “during a movement of the floor care machine, overlapping will occur for the echo signal of hard floor and carpet floor.”  Furthermore, Kochel discloses [¶ 96] producing a sensor output in response to sensing a signal reflected from another surface (e.g., floor covering 7’) adjacent the edge/ (traversable border) of the floor covering 7, which is one of a rug, a carpet, or a hard floor (e.g., a tiled floor or a hardwood floor). That means robotic machine detect traversable border between a rug, a carpet, or a hard floor. 
Furthermore, Kochel discloses [¶ 63] “as soon as change in floor covering is detected via the evaluation electronics, a change in direction with respect to the travel direction of the floor care device 1 is carried out” That means the robotic machine detect traversable border as shown in Fig. 12, and then the robot change the travel direction based on change of floor material/covering (see at least [¶ 9, 48, 63-64 & 79]). Therefore, from teaching of Kochel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to the technique of determining the floor material type based on the reflected signal from the floor surface and detecting the variation in the floor surface and then robot alter the direction once the floor material variation is detected similar to teaching of that of Kochel in order to enhance the cleaning operation of the robotic machine.  

However, Kim is directed to robotic cleaner. Kim discloses a sensor which detects the floor surface either carpet or hardwood, and the sensor emit infrared light and the receiver receive the reflection form the floor surface that mean the robot is capable of determine the floor surface characteristic of the surface. In addition, Kim discloses the robot drive along path using a map and identify the floor material variation from the hardwood and carpet based on the detected data. Furthermore, Kim discloses the robot includes a storage unit that store maps of the environment and make map which indicate the material of the floor (hard floor or carpet) based on the detect data (see at least [¶ 5,9, 21-24,  62, 81-82, 103-106, 108-11& 114] and Figs. 1-10C). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to technique of storing information about the identified variations in floor surface materials in the one or more maps similar to that of the teaching of Kim in order to enhance the robot operation.

5.	Regarding claims 3 and 12, Shamlian, Kochel and Kim in combination disclose all the limitations of claim 2 as discussed above, furthermore Shamlian discloses the navigation system is configured to identify boundaries or edges between two or more floor surface types (system identify the edges of two surface (10a and 10b) as shown in Fig. 6 see at least [¶ 58-59 & 100-101] and Figs. 6 and Fig. A-B), 


6.	Regarding claims 4 and 13, Shamlian, Kochel and Kim in combination disclose all limitations of claim 2 as discussed above, furthermore, Kim discloses which the one or more maps store information about boundaries or edges of at least one of a rug, a carpet, a hardwood surface, or a tile surface in the environment (carpet and hardwood see at least claim 1 and [¶ 33, 61, 75, 84, 106-118 & 121]).

7.	Regarding claims 6 and 15,  Shamlian, Kochel and Kim in combination disclose all limitations of claim 2 as discussed above, furthermore, Kim discloses the navigation system comprises a classifier subsystem configured to predict a flooring change by classifying a floorAMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3 Application Number: 16/400,243Dkt: 5329.042US3surface as "selected" or "not selected," in which a "selected" floor surface represents a prediction that the floor surface type near the cleaning robot corresponds to a floor surface type of a selected area, and a "not selected" floor surface 
(the controller predict the floor surface based on detector and determine when the floor changes by indicating the robot is either on carpet mode or hardwood floor mode (classifying), this interpreted by the examiner as “selected” or “not selected” furthermore, the controller predict when the changes in  floor surface from carpet to Hardwood that means the controller predict floor near the carpet/ selected area see at least abstract, [¶ 7,11-20, 24, 36, 40, 61, 82 & 106] and Figs. 5-7). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian use the technique of predicting a flooring change by classifying a floor surface as “selected” or “not selected, where the selected represents prediction of the floor surface type near the robot of the selected area and predicting of the floor surface type near the robot and not selected represents prediction of the floor surface type beyond a selected area similar to that of the teaching of Kim in order to enhance the robot operation.

8.	Regarding claim 7, Shamlian, Kochel and Kim in combination disclose all limitations of claim 2 as discussed above, furthermore, Kim discloses the navigation system comprises a classifier subsystem configured to predict the floor surface type and provide the prediction to the navigation system, and the navigation system is configured to make a navigation decision, including deciding to continue movement in a travel direction or to alter a heading of the cleaning robot, based at least in part on the prediction (the robot controller determine the floor surfaces changes and then make the 

9.	Regarding claim 8, Shamlian discloses cleaning robot comprising: 
a body; a drive system configured to drive the cleaning robot in an environment (autonomous robot cleaner Fig.1) comprising: a body; a drive system configured to drive the cleaning robot in an environment (robot includes body and drive system see at least [¶ 15] and Figs.1-4); 
one or more sensors each configured to produce a sensor output indicative of a characteristic of a surface on which the cleaning robot is traveling, the sensor output including a signal reflected from the surface (the robot includes plurality of sensors and system received signal reflection from the surface to determine characteristic see at least [¶ 63-64] an Figs. 6 & 8A-D), wherein at least one of the one or more sensors is located about a peripheral edge of the body of the cleaning robot (as shown in Fig. 6 the sensor 520 is located in the peripheral edge of the body of the robot);



Shamlian does not explicitly disclose the limitation traversable border between areas with respective different floor surface materials; and to generate a control signal to direct the cleaning robot away from the traversable border based on the identified variations in floor surface materials.
However, Shamlian discloses the robot moves in the first area surface and when the sensor detects a second area surface based on the evaluation of the detected reflected signal (as shown in Fig. 6 (first area is carpet and second area is hard floor)), the controller redirect the robot away from second floor type (see at least [Para 5-15, 60-64, 81-83] and Figs. 1-6,7a, 7b, 10a-b).
However, Kochel is directed to an automatic floor care machine/robot. Kochel discloses robotic machine includes a motor driven system and multiple sensors alongside each other to facilitate a recognition of a floor covering edge, and Kochel discloses robotic machine ultrasound receivers or transducers as sensors to recognize the type of floor (hard floor, carpet or no floor) on which the floor care machine is moving. Furthermore, Kochel discloses transmitting a signal to a floor, receiving the reflected signal using an ultrasound receiver which indicate the characteristics of a floor surface include the intensity of the reflected light, and recognizing the type of the floor coverings based on the “amplitudes of the reflected and received signal, and comparing the “intensity” of the reflected sound to upper or lower limit values to recognize floor types based on the amplitudes of the reflected and received signal, where the reflected sound are sensor 
Also, Kochel discloses [¶ 66] “parallel arrangement of the ultrasound transducers 8, adjacent floor coverings 7, 7’ and thus the marginal edge 25 of the one floor covering can be detected.” and [¶ 8 & 11] “during a movement of the floor care machine, overlapping will occur for the echo signal of hard floor and carpet floor.”  Furthermore, Kochel discloses [¶ 96] producing a sensor output in response to sensing a signal reflected from another surface (e.g., floor covering 7’) adjacent the edge/ (traversable border) of the floor covering 7, which is one of a rug, a carpet, or a hard floor (e.g., a tiled floor or a hardwood floor). That means robotic machine detect traversable border between a rug, a carpet, or a hard floor. 
Furthermore, Kochel discloses [¶ 63] “as soon as change in floor covering is detected via the evaluation electronics, a change in direction with respect to the travel direction of the floor care device 1 is carried out” That means the robotic machine detect traversable border as shown in Fig. 12, and then the robot change the travel direction based on change of floor material/covering (see at least [¶ 9, 48, 63-64 & 79]). Therefore, from teaching of Kochel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to the technique of determining the floor material type based on the reflected signal from the floor surface and detecting the variation in the floor surface and then robot alter the 

Shamlian does not explicitly disclose the limitations of the navigation system is configured to maintain one or more maps of the environment, and store information about locations of edges of the first area in the one or more maps.  
However, Kim is directed to robotic cleaner. Kim discloses a sensor which detects the floor surface either carpet or hardwood, and the sensor emit infrared light and the receiver receive the reflection form the floor surface that mean the robot is capable of determine the floor surface characteristic of the surface. In addition, Kim discloses the robot drive along path using a map and identify the floor material variation from the hardwood and carpet based on the detected data. Furthermore, Kim discloses the robot includes a storage unit that store maps of the environment and make map which indicate the material of the floor (hard floor or carpet) based on the detect data (see at least [¶ 5,9, 21-24,  62, 81-82, 103-106, 108-11& 114] and Figs. 1-10C). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to technique of storing information about the identified variations in floor surface materials in the one or more maps similar to that of the teaching of Kim in order to enhance the robot operation.

10.	Regarding claim 9, Shamlian, Kochel and Kim in combination disclose all limitations of claim 8 as discussed above, furthermore, Kim discloses the navigation 
However, Kim discloses store information about locations of the boundaries or edges between two or more floor surface types (hardwood and carpet) traversable border in the one or more maps (see at least [¶ 12, 18, 21, 33 & 61] and Figs. 5-9). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to use the technique of storing information about locations of the boundaries or edges between two or more floor surface types in the one or more maps similar to that of the teaching of Kim in order to enhance the robot operation.

11.	Regarding claim 10, Shamlian, Kochel and Kim in combination disclose all limitations of claim 8 as discussed above, furthermore, Kim discloses the navigation system is configured to store, in the one or more maps, information indicating that an edge of at least one of a rug, a carpet, a hardwood surface, or a tile surface represents a traversable border (Kim discloses store information about locations of the boundaries or edges between two or more floor surface types (hardwood and carpet) traversable border in the one or more maps (see at least [¶ 12, 18, 21, 33 & 61] and Figs. 5-9). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to use the technique of storing information about locations of the boundaries or edges between two or more floor surface types in the one or more maps similar to that of the teaching of Kim in order to enhance the robot operation.

12.	Regarding claim 16, Shamlian, Kochel and Kim in combination disclose all limitations of claim 11 as discussed above, furthermore, Shamlian making a navigation decision based at least in part on the identified variations in floor surface materials, in which the navigation decision includes deciding to continue movement in a travel direction or to alter a heading of the cleaning robot (Shamlian discloses the robot moves in the first area surface and when the sensor detects change in height of second area surface and there is variation of the floor surface the controller redirect the robot away from the second floor type see at least [Para 5-15, 60-64, 81-83] and Figs. 1-6,7a, 7b, 10a,10b, 12, and 13a-13h). and Kim also discloses system make decision continue the movement in a travel direction see at least  abstract, [¶ 7,11-20, 24, 36, 40, 61, 82 & 106-118] and Figs. 5-7).  

13.	Regarding claim 17, Shamlian discloses method of maneuvering an autonomous cleaning robot across a surface within a bounded area having at least one open edge, the bounded area being part of an environment (autonomous robot cleaner cleaning area with open edge see at least abstract, [¶ 5-14 & 58, 91] Figs.1 & 8E & 10A), the method comprising: 
driving, via a navigation system, the autonomous cleaning robot across a surface while sensing a sensor output from at least one sensor located about a peripheral edge of a body of the autonomous cleaning robot, the sensor output including a signal reflected from the surface indicative of a characteristic of the surface on which the autonomous cleaning robot is traveling (the robot includes plurality of sensors and system received 
while continuing to drive the autonomous cleaning robot, evaluating, via a sensor, the sensor output including the signal reflected from the surface against a baseline signal characteristic to determine whether the sensor output is indicative of the autonomous cleaning robot being adjacent the at least one open edge of the bounded area, in which the open edge represents a border between the bounded area having a first surface type and a second area having a second surface type that is different from the first surface type (Furthermore, Shamlian discloses a navigation system 400 which communicate with the sensors system to determine and issue commands to drive system and as shown in Fig. 6 the robot determine the surface material based on the detected sensor data and border between first surface is carpet and second surface, furthermore, Shamlian discloses “[0064] Referring to FIG. 8A, the proximity sensor 520 measures a distance d.sub.1, d.sub.2 to the floor surface 10.  The proximity sensors 520 may be a differential optical sensor 520a and includes an emitter 522 that shines a beam of light 523.sub.A on the floor surface 10.  Most of the floor surfaces 10 are more or less lambertian and diffuse the incident light 523 into a spherical wavefront.  As a result, the amount of energy E collected by the receivers 524 is inversely proportional to the square of the distance d.sub.1, d.sub.2 from the receiver 524 to the surface.  Furthermore, the field of view 525 of receivers is designed to include the spot created by the emitter 522 and overlap as much as possible up to an infinite distance.  The energy E.sub.1, E.sub.2 received by both receivers 524a, 524b is proportional to the 
Shamlian does not explicitly disclose the limitation traversable border between areas with respective different floor surface materials; and making a navigation decision, via the navigation system, including directing the autonomous cleaning robot away from the traversal border, in response to determining from the sensor output that the autonomous cleaning robot is adjacent the at least one open edge of the bounded area.
However, Shamlian discloses the robot moves in the first area surface and when the sensor detects a second area surface based on the evaluation of the detected reflected signal (as shown in Fig. 6 (first area is carpet and second area is hard floor)), the controller redirect the robot away from second floor type (see at least [Para 5-15, 60-64, 81-83] and Figs. 1-6,7a, 7b, 10a-b).
However, Kochel is directed to an automatic floor care machine/robot. Kochel discloses robotic machine includes a motor driven system and multiple sensors alongside each other to facilitate a recognition of a floor covering edge, and Kochel discloses robotic machine ultrasound receivers or transducers as sensors to recognize the type of floor (hard floor, carpet or no floor) on which the floor care machine is moving. Furthermore, Kochel discloses transmitting a signal to a floor, receiving the reflected signal using an ultrasound receiver which indicate the characteristics of a floor surface include the 
Also, Kochel discloses [¶ 66] “parallel arrangement of the ultrasound transducers 8, adjacent floor coverings 7, 7’ and thus the marginal edge 25 of the one floor covering can be detected.” and [¶ 8 & 11] “during a movement of the floor care machine, overlapping will occur for the echo signal of hard floor and carpet floor.”  Furthermore, Kochel discloses [¶ 96] producing a sensor output in response to sensing a signal reflected from another surface (e.g., floor covering 7’) adjacent the edge/ (traversable border) of the floor covering 7, which is one of a rug, a carpet, or a hard floor (e.g., a tiled floor or a hardwood floor). That means robotic machine detect traversable border between a rug, a carpet, or a hard floor. 
Furthermore, Kochel discloses [¶ 63] “as soon as change in floor covering is detected via the evaluation electronics, a change in direction with respect to the travel direction of the floor care device 1 is carried out” That means the robotic machine detect traversable border as shown in Fig. 12, and then the robot change the travel direction based on change of floor material/covering (see at least [¶ 9, 48, 63-64 & 79]). Therefore, from teaching of Kochel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to the technique of determining the floor material type based on the reflected signal from the floor surface and detecting the variation in the floor surface and then robot alter the direction once the floor material variation is detected similar to teaching of that of Kochel in order to enhance the cleaning operation of the robotic machine.  

Shamlian does not explicitly disclose the limitations of maintaining, via the navigation system, one or more maps of the environment; and storing, via the navigation system, information about the at least one open edge of the bounded area in the one or more maps.  However, Kim is directed to robotic cleaner. Kim discloses a sensor which detects the floor surface either carpet or hardwood, and the sensor emit infrared light and the receiver receive the reflection form the floor surface that mean the robot is capable of determine the floor surface characteristic of the surface. In addition, Kim discloses the robot drive along path using a map and identify the floor material variation from the hardwood and carpet based on the detected data. Furthermore, Kim discloses the robot includes a storage unit that store maps of the environment and make map which indicate the material of the floor (hard floor or carpet) based on the detect data (see at least [¶ 5,9, 21-24,  62, 81-82, 103-106, 108-11& 114] and Figs. 1-10C). Therefore, from teaching of Kim, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to technique of storing information about the identified variations in floor surface materials in the one or more maps similar to that of the teaching of Kim in order to enhance the robot operation.

14.	Regarding claim 19, Shamlian discloses the direction of motion of the autonomous cleaning robot is altered such that the autonomous cleaning robot is directed away from the at least one open edge (the robot is directed away from cliff see at least [¶ 50 & 57]).  

15.	Regarding claim 20, Shamlian discloses the bounded area is the area of a rug having a perimeter edge adjacent a surrounding floor surface (carpet/rug see at least [¶ 61& 82]), and wherein the direction of motion of the autonomous cleaning robot is altered in response to the sensor output indicating reflection of a signal from a surface other than a surface of the rug (the robot is directed away from cliff other surface than carpet see at least [¶ 50 & 57], Also Kochel discloses the robotic machine change the travel direction based on detection of floor material/covering changes (see at least [¶ 9, 63-64 & 79]).  

16.	Regarding claim 21, Shamlian discloses the bounded area is a carpeted area, wherein the at least one open edge is adjacent an uncarpeted floor surface (as shown in Fig. 6 carpet and hard floor), and wherein the direction of motion of the autonomous cleaning robot is altered in response to the sensor output indicating reflection of a signal from the uncarpeted floor surface (the robot is directed away from cliff or hard floor surface at least [¶ 50 & 57], Also Kochel discloses the robotic machine change the travel direction based on detection of floor material/covering changes (see at least [¶ 9, 63-64 & 79]).  

Shamlian does not explicitly disclose the limitation of the navigation system is configured to identify variations in floor surface materials along a path of the cleaning robot based on an amplitude or an amplitude variation of the signal reflected from the surface.  
Furthermore, Kochel discloses transmitting a signal to a floor, receiving the reflected signal using an ultrasound receiver which indicate the characteristics of a floor surface include the intensity of the reflected light, and recognizing the type of the floor coverings based on the “amplitudes of the reflected and received signal, and comparing the “intensity” of the reflected sound to upper or lower limit values to recognize floor types based on the amplitudes of the reflected and received signal See at least [¶ 4, 7-8, 11, 57-58, 66, 68-69] and Figs 2-14). Therefore, from teaching of Kochel, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shamlian to the technique of determining the floor material type based on an amplitude or an amplitude variation of the signal reflected from the surface similar to teaching of that of Kochel in order to enhance the cleaning operation of the robotic machine.  

18.	Regarding claim 24, Shamlian, Kochel and Kim in combination disclose all limitations of claim 2 as discussed above, Furthermore, Kochel discloses the navigation .  

19.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over US2014/0088761 to Shamlian et al. in view of DE10113105 to Kochel, further in view of US2012/0125363 to Kim et al. and further in view of US2010/0049365 to Jones et al. 
20.	Regarding claim 22, Shamlian, Kochel and Kim in combination disclose all limitations of claim 2 as discussed above, Shamlian does not explicitly disclose the one or more sensors include a first sensor located at a first side of the peripheral edge of the body of the cleaning robot, and a second sensor located at a second side, opposite the .
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896. The examiner can normally be reached W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667